TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00310-CR
                                       NO. 03-06-00311-CR




                                    Phillip Ashcraft, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
   NOS. CR-04-252 & CR-04-253, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Phillip Ashcraft appeals from judgments of conviction for attempted sexual assault

and attempted sexual assault of a child. The reporter’s record has not been filed. Appellant is

represented by a retained attorney, Mr. Tom Zakes, but filed in the district court a motion for a free

record on appeal. No action has been taken on the motion.

               The appeal is abated. The district court shall promptly act on appellant’s motion for

a free record, conducting a hearing if the fact of appellant’s indigence is contested. See Tex. R. App.

P. 20.2, 37.3(a)(2). If the court finds that appellant is presently indigent, the court shall order the

preparation of the appellate record at no cost to appellant. The court shall make any other

appropriate findings and recommendations. A record from the hearing, if held, and copies of all
findings and orders, shall be forwarded to the Clerk of this Court for filing as a supplemental record

no later than September 29, 2006.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: August 31, 2006

Do Not Publish




                                                  2